DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species below in the reply filed on 12/3/2020 is acknowledged.  The traversal is on the ground(s) that there is no search burden on the Examiner to search the entire application.  This is not found persuasive because search burden is not criteria for restriction in a 371 application, the species were not found to make a contribution over the prior art, thus unity of invention is not present and restriction is proper.
Applicant elected the following species:

    PNG
    media_image1.png
    285
    798
    media_image1.png
    Greyscale

The requirement is still deemed proper and is therefore made FINAL.
Applicant’s elected species of copolymer appears to be free of prior art, therefore, the Examiner has moved onto another species of copolymer.

Priority
No English translation of the certified copy of foreign priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase inside the parenthesis "(provided that the acryl… of 1.47 or more)" renders the claim indefinite because it is unclear whether the limitations inside the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akabane (WO 2016/035232).
For ease of examination, the Examiner relied upon US Publication 2017/0240677 as an equivalent English translation of the Japanese WO 2016/035232 publication.  All citations henceforth to Akabane are locations in the US Publication.
Akabane teaches a film-forming composition containing a polymer obtained by polymerizing (A) 5 to 80 mass % of a silicone resin and (B) 20 to 95 mass % of one or more radically polymerizable compounds, wherein component (B) includes (B-1) one or more radically polymerizable monomers having no SiO unit in a structure thereof. This composition is capable of forming a transparent film that is excellent in adhesiveness without exhibiting stickiness and secondary adhesion (Abs). 
Akabane teaches component (B) to further include the component (B-2) which is a silicone macromonomer of formula (1):

    PNG
    media_image2.png
    177
    599
    media_image2.png
    Greyscale
,
wherein X represents a divalent aromatic group having 6 to 12 carbon atoms or — COOR — where R3 represents an aliphatic group bonded to Si ; R1 represents a hydrogen atom
or a methyl group; R2 may be the same or different and represents a fluorine - substituted or unsubstituted alkyl group having 1 to 30 carbon atoms or an aryl group ; and “ n ” represents an integer of 1 to 300 (Akabane – claims 11-14).

Suitable monomers include those of formula (2) wherein X is –COOR3-

    PNG
    media_image3.png
    181
    637
    media_image3.png
    Greyscale
, wherein R1 is preferably a methyl group, R2 is preferably a methyl or phenyl group, a represent an integer of 3-5, and n is preferably 5-65 [0057-0060].  This monomer of formula (2) makes obvious the claimed monomer unit (1) wherein X=COOR4, R4=(CH2)a, R1=methyl, R2=methyl, R3=phenyl, m=1-100, n=1-100 and n/m is ½-4/1.  While Akabane fails to disclose a single example wherein R2=methyl and R3=phenyl, as claimed, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)).  
Regarding claim 8: Akabane teaches the suitable component (B) to include those having linear, branched or alicyclic hydrocarbons, thus the selection of alicyclic groups is prima facie obvious as these are specifically contemplated by the prior art[0048].
Regarding claim 9: Akabane teaches that the proportion of the component (B-2) is preferably 5 to 55 mass % , with respect to the whole component (B) [0062] and teaches component (B) to represent 
Regarding claims 10-12: The prior art makes obvious a copolymer having the claimed monomers present in the claimed mass%, therefore, the copolymer claimed and the copolymer of the prior art are expected to have the same properties as a compound and its properties are inseparable.
Regarding claims 13-18: Akabane teaches the film-forming composition to further comprise an oil material, such as isododecane [0069].
Regarding claims 19-23: Akabane teaches the composition to be formulated as a cosmetic, such as a make-up cosmetic [0079].

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613